CONTRAT D'AMODIATION

ir 0#4olR o2
ENTRE ÆLALN |
dans LÉAB.... |
_—

N° 1975/: 7955/56/Gc/2021

Août 2021

CONTRAT D'AMODIATION
2 —2DAMODTIATION

419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi,
Province du Haut-Katanga, République Démocratique du Congo, « RDC», représentée aux
fins des présentes par Monsieur Albert Yuma  Mulimbi, Président du Conseil

La société CONGO MOON MINING, société à responsabilité limitée, en abrégé
<CMM. SARL », au Capital social de 9.000 USD, immatriculée au Registre du

Social est situé au n° 444, Avenue des Chutes, Commune de Lubumbashi, Ville de

Page 2 sur 36
Contrat d'emcdiation n° 1975/7955/<6/Gc/2021

des travaux de recherches, Pour lesquels elle renseigne également les croquis et
Coordonnées géographiques en annexe ;

H) Attendu que les Parties se sont accordées sur les conditions de leur collaboration :

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1. INTERPRET A TION

1.1. Définitions

Dans le présent contrat d'amodiation, ci-après « Contrat d'Amodiation », Sauf s'ils y sont
définis autrement, les termes commençant par une Majuscule auront la Signification ci-
dessous. Les définitions données en cet Article seront applicables à la fois à la forme
singulière et plurielle, et notamment les termes :

<Cadastre  Minier » OU « CAMI» signifie l'entité Publique de la République

Page 3 sur 36
Contrat d amodiation n° 1975/7955/S6/6c/2021

Amodiation » Signifie la date de Signature du Présent Contrat
d'Amodiation par les Parties.

< Jour Ouvrable » Signifie un jour autre que le samedi, le dimanche où Un jour férié
légal en République Démocratique du Congo.

appropriée de l'écran Reuters à partir de onze (11) heures, deux (2) Jours Ouvrables
avant chaque échéance de Paiement de la redevance. si la page est remplacée ou si le
service cesse d'être disponible, l'Amodiataire et l'Amodiant (tous deux agissant

Page 4 sur 36 1 7 Le
Conirat d'amodiation n° 1975/7955/56/6c/2021 A # /
À. Î cé

4

#
< Opérations » Signifie l'Exploration, le Développement, et l'Exploitation du Permis

du Contrat de recherches.
<Polygone Amodié » où « Périmètre Amodié » Signifie l'espace amodié du PE 2351 qui se
Présente sous la forme d'un polygone Composé de carrés entiers contigus.

< Produits » signifie tous les produits finis provenant de l'exploitation de minerai de
cuivre, de cobalt et/ou d'autres Substances associées valorisables, sur Je Permis Amodié,
YŸ Compris les concentrés Cupro-cobaltifères, les cathodes de cuivre et de cobalt et, le
cas échéant, le cuivre à haute teneur.

1.2.Interprétation

121 Le «niveau de minéralisation» dans le Permis Amodié sera déterminé
conformément aux méthodes et à la Terminologie du Code JORC :

Page 5 sur 36
Contrat d'amodiation n° 1975/7955/S6/6c/2021

Amodié _inclura également l'Equivalent Cobalt-Cuivre, notamment en ce qui
Concerne la détermination :

12.3 Les «normes internationales de l'industrie minière » ou les «normes de
l'industrie » se réfèrent aux normes généralement applicables dans l'industrie
minière internationale, ce qui comprend, le cas échéant, la Charte et les Dix
Principes du Développement Durable du Conseil International des Mines et des
Métaux (ICMM).

1.2.4 Les références à

distincte) :
* une société incluent toute société, société Commerciale, ou personne morale,
où qu'elle soit constituée ; et

se rapportera à ses dirigeants, Salariés, conseils juridiques ou autres
conseillers professionnels, SouS-traïtants, agents, avocats et autres
représentants dûment autorisés.
Article 2. RII RAUX
2.1 Objet

211 L'objet du présent Contrat d'Amodiation est d'accorder une amodiation à
l'Amodiataire sur les droits Miniers attachés au Permis Amodié,
conformément à la Réglementation Minière applicable.

212 Cette amodiation, accordée par l'Amodiant à l'Amodiataire, comporte le droit

d'Exploration, de Développement et d'Exploitation et de disposer, en toute
À
Propriété et liberté, des Produits qui en sont extraits, dans le respect des}
dispositions de la Réglementation Minière, dans la limite de ee
/

Page 6 su 36 : .
Contrat d'amodiation n° 1975/7955/sG/Gc/2021 7 A LT
5
213 Les Parties reconnaissent que les droits d'Exploration, de Développement et
d'Exploitation accordés à l'Amodiataire au titre du présent Contrat
d'Amodiation Concernent le cuivre, le cobalt et d'autres Substances
valorisables.

2-2 Durée
2.21 Date d'Entrée en Vigueur de l'Amodiation

Le présent Contrat d'Amodiation et les droits découlant des présentes
entreront en vigueur, entre les Parties après son enregistrement par le

2.2.2 Date d'Expiration de l'Amodiation

prolongé dans toute la mesure permise par la Réglementation Minière (la
< Date d'Expiration de l'Amodiation »).

Article 4. PAI TT "A, TANT
4.1 Loyer
411 Taux de loyer

Pege 7 sur 36
Contrat d'amodiation n° 1975/7955/56/6c/2021

Le taux de loyer mensuel est de 3.000 USD (trois mille Dollars américains) ou
Son équivalent en franc Congolais au taux de Change en vigueur le jour du
Paiement, impôt mobilier compris.

L'Amodiataire ne Payera le loyer qu'une seule fois à l'Entrée en Vigueur du

du Code Minier.
Après ce paiement, le loyer sera Compris dans les Royalties.

4.2 Pas de Porte

4.3

sur la base de 74.135 +Cu au taux de 100 USD/+Cu.
Le paiement se fera de la manière suivante :

Première tranche : 3.706.750 USD (trois millions Sept cent six mille sept cent

cinquante Dollars américains), dans les 5 jours ouvrables de l'enregistrement
du Contrat au CAMI ;

- Deuxième tranche : 2.224.050 USD (deux Millions deux cent vingt-quatre mille
cinquante Dollars américains, cinq cents) à payer à la date du premier

anniversaire du paiement de la première tranche :

-_ Troisième tranche : 1:482.700,- USD (un Million quatre cent quatre-vingt-deux
mille sept cents Dollars américains) à payer à la date du 2?" anniversaire du
paiement de la première tranche ;

D'ores et déjà les Parties conviennent que le pas de porte additionnel sera calculé
à partir des réserves déterminées dans l'Etude de Faisabilité Bancable sur base du
taux de 100 USD/+Cu.

Royalties (redevance d'amodiation)

43,1

43.2.

Taux de Royalties

En contrepartie des droits accordés par l'Amodiant à l'Amodiataire au titre
du présent Contrat d'Amodiation et pour l'utilisation du Permis Amodié,
l'Amodiataire paiera à l'Amodiant les royalties (une redevance d'amodiation)
de 25% (deux et demi pour cent) du Chiffre d'Affaires Brut réalisé
effectivement par l'Amodiataire, impôt mobilier compris.

Fréquence de paiement

Les Royalties sont exigibles trimestriellement dans les quinze (15) jours qui
Suivent la réception d'une facture établie par l'Amodiant à compter de la
Date de Commencement de la Production Commerciale. |

Page 8 sur 36

J}
Contrat d'amodiation r° 1975/7955/SG/6c/2021 XL FX
}
À /
k DA Î
4.33. Relevés et Facturation

Communiqués par l'Amodiataire.
Sous réserve du droit de contrôle et de vérification des Opérations
Prescrit par la Réglementation Minière, l'Amodiant aura la faculté de

Au terme d'un audit, l'Amodiant Pourra formuler une objection, par écrit, et
demander l'ajustement des Comptes tel que prévu à la présente Clause

4.34. Paiement

Concerné, un tonnage de Minerais et/ou d'intrants industriels Correspondant
au montant de Royalties dues. Le tonnage de minerais à livrer ainsi que leurs
caractéristiques seront déterminés, d'un commun ac
Commercial à conclure au moment de l'opération. Toute dépense

Pege 9 sur 36
Contrat d'amodiation n° 1975/7955/SG/Gc/2021

additionnelle résultant du Paiement de Royalties à l'Amodiant en nature sera
Supportée par l'Amodiataire.

En ce qui Soncerne les intrants industriels, et Pour autant que les conditions
fixées par l'Amodiataire Soient Compétitives, la livraison sera effectuée
après l'acceptation desdites Conditions par l'Amodiant.

Article 5, DROITS DE L'AMODIATATRE

L'amodiation accordée par le Présent Contrat d'Amodiation Comprend les droits définis à
l'article 1.1 et el

Article 6. CLARATIONS GARANTI

6.1. L'Amodiataire déclare et garantit qu

628 LA l'égard du Permis Amodié, l'Amodiant déclare et garantit que :

6.2.4. Aucune notification d'annulation, de retrait, de Manquement, d'application de
Congolaises, n'a été reçue où n'est, à sa Connaissance, attendue par

l'Amodiant : et
6.25. À sa Connaissance, toute Exploration, Développement ou autres Opérations

Article 7. OBLIGATIONS DES PARTIES

7.1 Obligations de l'Amodiataire

Page 10 sur 36
Contrat d'amodiation n° 1975/7955/56/6c/2021

71

71e

7:13

714

715

716

717

L'Amodiataire prend à sa charge tous les impôts (droits Superficiaires), taxes
et redevances dus à l'Etat tels que prévus dans la Réglementation Minière
relatifs audit Permis d'exploitation qui soient imposables à l'Amodiant

Si l'Amodiataire effectue ces paiements directement, il aura l'obligation de
Soumettre à l'Amodiant les quittances Correspondantes dans les 3 jours

L'Amodiataire paiera les Royalties et le Pas de Porte conformément à l'article
4 ci-dessus.

Minier.
L'Amodiataire réalisera les investissements nécessaires Pour poursuivre
l'Exploration et le Développement du Permis Amodié sur la base des Budgets
et des Programmes et plus généralement conformément aux exigences
minimales de la Réglementation Minière et qui correspondront plus
généralement aux normes internationales de l'industrie minière. Le but
poursuivi par l'exécution des travaux d'Exploration est d'identifier des
Réserves Prouvées de cuivre et/ou de cobalt sur l'ensemble du périmètre du
Permis Amodié.

L'Amodiataire s'engage à prendre toutes les dispositions nécessaires pour
assurer sous sa seule responsabilité, la Sécurisation de tout le périmètre
couvert par le Permis Amodié.

L'Amodiataire réalisera aussi, conformément à la Règlementation Minière, la
Maintenance et la réhabilitation dans des conditions conformes à la
Réglementation Minière et qui correspondent plus généralement aux normes
internationales de l'industrie minière.

Le phénomène « creuseurs clandestins ou artisanaux » dans les sites miniers
au Haut-Katanga étant un Phénomène généralisé, C.M.M. s'engage avec le
concours de Gécamines à assurer l'évacuation de toute occupation et activité
illégales sur le périmètre faisant l'objet du Contrat d'Amodiation dans la
mesure où les creuseurs seraient sur terrain avant la prise en main du
périmètre par C.M.M. Les frais y afférents seront Supportés par C.M.M. et
Seront récupérés au moment de l'exploitation conformément au Contrat
d'Amodiation.

Page 11 sur 36
Contrat d'amodiation n° 1975/7955/56G/Gc/2021

7.19 L'Amodiataire s'engage à promouvoir le développement social des
Communautés environnantes, selon un cahier des charges à adopter après

7.110 L'Amodiataire s'engage à donner à l'Amodiant, par préférence aux tiers,

7.110. L'Amodiataire accordera à l'Amodiant sans restriction et selon les mêmes

Obligations de l'Amodiant
Les obligations Principales de l'Amodiant au titre du présent Contrat
d'Amodiation sont les Suivantes :
()_ donner accès à l'Amodiataire à toutes les données, informations, registres
et rapports relatifs au Permis Amodié ;

requise par l'Article 370 du Règlement Minier, étant entendu que
l'Amodiataire s'engage par le présent Contrat à le faire :

toute son assistance :

(iv) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à l'article 71 ci-dessus), soutenir et assister
l'Amodiataire à remplir ses obligations au titre de la Réglementation

Î
——
ri]
7 7

44

Page 12 sur 36
Contrat d'amodiation n° 1975/7955/56/6C/2021
travaux d'Exploration, de Développement et d'Exploitation : les Parties
conviennent que l'obligation mentionnée dans le présent Paragraphe (iv)
s'entend d'une obligation de Moyens ;

(V) sans préjudice des obligations spécifiques incombant à l'Amodiataire

présent Contrat d'Amodiation, sa validité et le renouvellement immédiat du Permis
Amodié, aux frais de l'Amodiataire.

Article 8. RESILTATION

L'Amodiant aura le droit de résilier le présent Contrat d'Amodiation, sans préjudice de

réclamations en dommages et intérêts, seulement dans l'hypothèse où :

8.1 L'Amodiant a notifié à l'Amodiataire un Manquement à une obligation de paiement
visée aux articles 7.11 et 7.12 et l'Amodiataire n'a pas remédié audit manquement
dans les trente (30) jours qui suivent cette notification :

8.2 L'Amodiant a notifié à l'Amodiataire un manquement à l'article 7.13, qui,
conformément à l'article 177 du Code Minier, est Susceptible d'avoir des
Conséquences financières et administratives préjudiciables pour. l'Amodiant et si
l'Amodiataire n'a pas :

8.2.1 remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent la
notification : ou

8.2.2 commencé à Y remédier dans ledit délai de duatre-vingt-dix (90) jours, étant
entendu que dans cette hypothèse, l'Amodiataire devra continuer à faire tout
effort raisonnable et devra prendre toute mesure appropriée afin de remédier
à ce manquement dans un délai raisonnable après ladite période de quatre-
Vingt-dix (90) jours :

8.3 L'Amodiant a notifié à l'Amodiataire un manquement significatif à une obligation
importante visée aux articles 7.1.4 à 7.19 et l'Amodiataire n'a pas :

Page 13 sur 36
Contrat d'emcdiation n° 1975/7955/S6/6C/2021

8.3.1. remédié audit Manquement dans les quatre-vingt-dix (90) jours qui suivent la
notification :

8.3.2. commencé à Y remédier dans ledit délai de quatre-vingt-dix (90) jours, étant

quatre-vingt-dix (90) jours.

Article 9. UPERVISIO)

9.1. Droit d'inspection

9.1.1 Moyennant un préavis donné à l'Amodiataire, l'Amodiant aura, jusqu'à la Date
d'Expiration de l'Amodiation, un droit de Surveillance et d'inspection des
travaux de l'Amodiataire effectués sur l'ensemble du périmètre couvert par
le Permis Amodié,

9.12 L'Amodiant peut, pour des besoins d'évaluation, prélever des échantillons
des minerais se trouvant sur le périmètre couvert par le Permis Amodié.

9.13 Il est cependant convenu que ni l'Amodiant ni ses agents dûment mandatés
n'ont aucun droit de déplacer des minerais sans l'accord préalable de
l'Amodiataire.

9.2. Comité de suivi

9.2.1 L'Amodiant et l'Amodiataire créeront un comité Conjoint dont la composition
initiale et les missions seront diffusées à la Date d'Entrée en Vigueur de
l'Amodiation (le « Comité Conjoint »).

9.2.2 L'Amodiataire devra, pendant la Période d'Exploration, communiquer de
façon régulière (au moins à la fin de chaque trimestre) à l'Amodiant et au
Comité Conjoint les rapports et les résultats des travaux d'exploration, Le
Comité Conjoint pourra examiner et discuter de ces informations à titre
consultatif

9.2.3 Le Comité Conjoint discutera également de tout autre sujet d'importance
concernant la conduite du Programme de Travaux d'Exploration, ÿ compris
les circonstances dans lesquelles l'Amodiataire requiert le soutien de
l'Amodiant. Le Comité Conjoint communiquera, par écrit avec copie à
l'Amodiant, ses avis relatifs à tous les sujets examinés et/ou discutés avec
l'Amodiataire.

Article 10. RIO "EXPLORATIO

Les travaux d'exploration se Poursuivront sur une période de 24 (vingt-quatre) mois à
dater de l'Entrée en Vigueur du présent Contrat pour disposer des réserves certifiées
selon les normes internationales en Vigueur et cerner correctement l'économie de ce projet

pour l'avantage des Parties jusqu'à la transmission de l'Etude de Faisabilité Bancable.}Ces
Page 14 sur 26 }
Contrai d'amodiation n° 1975/7955/56/GC/2021

Article 11.
DT

111.

111,25

11.2.

: OBLIGATIONS ENVIRONNEMENTALES ET SOCIALES.

Etude d'Impact Environnemental et social.

L'amodiataire déclare par la présente son engagement de mettre en œuvre,

avant la période d'exploitation, une Etude d'Tmpact Environnemental et social

(EIES) du Projet conformément aux méthodes d'exploitation et de

traitement de minerais à appliquer sur base de l'Etude de Faisabilité des

gisements trouvés.

L'ETES va consister en la description de l'environnement physique, biologique

et sociologique, tel que prévu par les Code et Règlement Miniers, en :

- identifiant les impacts positifs et négatifs, directs et indirects ou
risques d'impacts des opérations d'exploitation sur l'environnement à
l'intérieur du périmètre et dans la zone avoisinante du périmètre qui sera
affectée par les opérations d'exploitation minière :

-_ présentant le programme des mesures d'atténuation et de réhabilitation
réduisant ou supprimant tous les impacts négatifs du projet sur
l'environnement.

Plan de Gestion Environnemental et Social.

112.1. L'amodiataire décrit également le Plan de Gestion Environnemental et Social

11.2.2.

11.3.1.

(PGES) qui consiste en la mise en œuvre et au suivi du programme des
mesures d'atténuation et de réhabilitation ainsi que le coût et le financement
envisagés par l'EIES pour Supprimer, réduire et éventuellement compenser
les conséquences dommageables du projet minier sur l'environnement.

Le PGES a comme objectif l'amélioration, par l'Amodiataire, du bien-être des
communautés locales en mettant en œuvre des programmes de
développement économique et social, et en prévoyant l'indemnisation, la
Compensation et la réinstallation des populations en cas de déplacement de
leur milieu d'habitation ou l'indemnisation de tout autre préjudice en lien avec
l'activité minière.

Cahier des charges de responsabilité sociétale.

L'Amodiataire devra élaborer un Cahier des charges de responsabilité
sociétale organisant la mise en œuvre des engagements à la réalisation des
infrastructures et services socio-économiques de base au profit des
communautés locaies affectées par les activités du Projet. ;

Page 15 sur 36
Contrat d'amodiation n° 1975/7955/56G/6C/2021

11.4. Sûreté financière de réhabilitation.

1141. En exécution de son programme d'exploitation minière, l'Amodiataire doit

114.2. L'Amodiataire en tant que personne réalisant des opérations de recherches

de ses opérations et de prévoir la Constitution d'une sûreté financière de
réhabilitation de l'environnement.

Article 12, RI OPP T

12.1.  L'Amodiataire aura le droit de poursuivre les travaux de recherche et toutes autres

12.2. L'Amodiataire aura le droit de poursuivre ses activités sur le périmètre du Permis

12.3. La Période de Développement commencera à la date d'approbation du premier

> en cas de difficulté d'accès au Permis Amodié, dûment notifiée et justifiée par
écrit à l'Amodiant, Y Compris pour des raisons sécuritaires ou de

EN
Page 16 sur 36 =
Contrat d'amodiation n° 1975/7955/56/6c/2021 : Æ TS
es p |
À |

Pa
relatives aux Communautés environnantes et/ou à des mineurs artisanaux,
pendant la durée nécessaire pour Surmonter ces difficultés :

> en Cas de Force Majeure conformément à l'article 13 :

> pendant la durée nécessaire à la résolution d'un litige.

Article 13. CESSION

13.1. Cession des droits et obligations

13:11.

13.13.

13.14,

Aucune Partie ne Pourra céder ses droits et obligations résultant du
présent Contrat d'Amodiation sans le Sonsentement préalable et écrit de
l'autre Partie.

cédante s'engage à prendre toutes les mesures requises afin de s'assurer
que cet Affilié lui rétrocède Sans délai l'ensemble des droits et
obligations résultant du présent Contrat d'Amodiation.

formalités administratives (en particulier auprès du CAMI) pour les
besoins de l'opposabilité de la cession et, le cas échéant, de la
rétrocession.

13.2. Changement de contrôle

18121.

13.2.2.

13,23.

l'Amodiataire (la « Transaction Envisagée »).

Ce droit d'agrément est accordé en vue de permettre à l'Amodiant de
déterminer, de manière discrétionnaire, si la Transaction Envisagée est
Susceptible d'impacter la capacité de l'Amodiataire d'exécuter ses
obligations au titre du présent Contrat d'Amodiation, ou de manière plus
générale, d'impacter les intérêts de l'Amodiant.

Dans les trente (30) Jours Ouvrables suivant la date à laquelle
l'Amodiataire a eu Connaissance du projet de la Transaction Envisagée,
l'Amodiataire devra en avertir l'Amodiant par écrit, cette notification

devant être accompagnée de l'ensemble des informations (i) documentont,
Page 17 sur 26 }
Centrat d'amodiation n° 1975/7955/sc/cc/2021

d'acquérir lesdites parts ou Participations dans le capital de
l'Amodiataire ou de son Affilié (la « Notification de la Transaction
Envisagée »),

13.2.4. L'Amodiataire devra, à ses frais exclusifs, Communiquer à l'Amodiant

toute information où Preuve que l'Amodiant Pourrait raisonnablement
requérir de nature à documenter la Transaction Envisagée ou en vue de
déterminer si la Transaction Envisagée est Susceptible d'impacter

titre du présent Contrat d'Amodiation, ou de manière plus générale,
d'impacter les intérêts de l'Amodiant.

13.2.5. Les Parties Conviennent que l'Amodiant ne Sera aucunement tenu

Article 14.

14.1.

14.2.

14.3.

144.

la suspension de l'exécution des obligations affectées.
Nonobstant toute clause contraire, les Parties Conviennent que la survenance

La durée de la Période d'Exploration ou de la Période de Développement sera, le
cas échéant, augmentée de la durée du Cas de Force Majeure.

Si le Cas de Force Majeure perdure plus de 12 (douze) mois, les deux Parties
conviennent de se rencontrer pour analyser la Situation et envisager
l'éventualité de trouver une solution commune de la résiliation du Contrat
d'Amodiation s'il n'est arrivé à son terme et ceci, Sans aucun devoir ni obligation
de part et d'autre, à l'exception de ceux existant auparavant et non affectés
par la survenance de la force majeure. Chacune des Parties aura le droit de.

f
4 / fl
Page 18 sur 3C ‘RE ‘
Contrat d'amodiation n° 1975/7955/sG/GC/2021 / Pa
demander la résiliation du présent Contrat d'Amodiation conformément aux
Stipulations de l'article 18.

Article 15. RESPONSABILITES

15.1 L'Amodiant et l'Amodiataire acceptent la responsabilité solidaire et indivisible
vis-à-vis de l'État conformément aux dispositions de l'article 177 du Code Minier.
L'Amodiataire est, nonobstant toute clause contraire, redevable des impôts,
taxes et redevances dus en vertu du Permis d'Exploitation à compter de la Date
d'Entrée en Vigueur de l'Amodiation.

15.2. Toutefois, en cas de défaillance de l'Amodiataire, l'Amodiant est responsable

Article 16. AUTRES STIPULATIONS
16.1. Confidentialité
16.11. Annonces

Aucune annonce publique, d'une quelconque nature ( compris +out
communiqué de presse ou toute divulgation) ne sera faite en relation avec le
présent Contrat d'Amodiation, sauf accord contraire convenu par écrit
entre les Parties, excepté si le droit en vigueur en République Démocratique
du Congo ou le droit applicable à l'un des Affiliés des Parties l'exige, y
compris toute réglementation de tout marché boursier auquel toute Partie
ou l'un de ses Affiliés est soumis.
16.1.2. Informations confidentielles
Sous réserve des stipulations des articles 16.13 et 16.16, chaque Partie
préservera la confidentialité, et veillera à ce que ses dirigeants, employés,
agents et conseils professionnels respectifs préservent la confidentialité
de toutes informations, tous documents et tous autres supports fournis à
l'une des Parties, notamment Par une autre Partie, l'un de ses consultants ou
conseils, ou reçus par elle, Ÿ Compris par toute autorité, en relation avec le
présent Contrat d'Amodiation et/ou toute discussion ou document en lien
avec sa négociation, et identifiés comme confidentiels (les « Informations
Confidentielles »).
16.1.3. Exclusions

L'article 16.12 ne s'applique pas :

G) aux informations qui Sont, ou deviennent, disponibles

publiquement (autrement que par violation du présent Contrat,

Page 19 sui 36
Contrat d'amodiation n° 1975/7955/5G/GC/2021

d'Amodiation) ou développées de manière indépendante par une
Partie ;

(ii) aux informations dont la partie destinataire est en mesure de
démontrer qu'elles étaient en Sa possession avant leur
divulgation, tel qu'attesté par des pièces écrites :

(ii) aux informations communiquées par une Partie à des Affiliés,
des dirigeants, des employés, des consultants indépendants et
des conseils professionnels mandatés par une Partie, des
contractants existants ou potentiels, des investisseurs
potentiels, des banques ou des institutions financières, en lien
avec l'obtention de financements, pour l'évaluation des projets
associés au développement du Permis d'Exploitation et sur la
base des informations strictement nécessaires, sous réserve que
le destinataire concerné des Informations Confidentielles :

& Soit soumis à une obligation de confidentialité au titre
d'obligations professionnelles ou contractuelles ; ou

b. soit informé de la nature confidentielle de ces
Informations Confidentielles et s'engage par écrit à
respecter des restrictions de confidentialité
substantiellement identiques à celles stipulées dans le

présent article 16.1 :

(iv) _ à la divulgation d'informations, dans la mesure requise par la loi,
par toute juridiction compétente, une instance de régulation ou
un marché boursier reconnu : et

() aux divulgations d'informations auxquelles les Parties ont
préalablement donné leur accord écrit.

16.14. Obligations de confidentialité
Aux fins de l'article 16.1.2, les Parties devron :

() conserver tout document, équipement et matériel qui font partie
des Tnformations Confidentielles dans des zones sûres et des
fichiers séparés, avec un accès restreint, afin d'empêcher que
les Informations Confidentielles ne soient divulguées à des
personnes non autorisées ;

(ii) maintenir des procédures administratives adéquates, afin de
prévenir toutes pertes d'Informations Confidentielles ser

(ii) informer immédiatement l'autre Partie en cas de pertes
éventuelles de toutes Informations Confidentielles de sorte que;

. /
Î /

Pege 20 sur 36 j

Î,
= TT J
Contrat d'amodiation n° 1975/7955/56/6C/2021 À CT X
cette dernière puisse demander une mesure conservatoire ou
prendre des mesures appropriées.

16.15. Restitution d'Informations Confidentielles
A la demande d'une Partie, l'autre Partie devra :

L détruire ou retourner à cette dernière tous les documents et supports
(et toutes les copies) contenant, reflétant, intégrant, ou fondés sur
des Informations Confidentielles :

2. effacer toutes les Informations Confidentielles de son système
informatique ou qui sont stockées sous forme électronique ; et

3. certifier par écrit à cette dernière qu'elle s'est conformée aux
exigences du présent article 16.1 étant entendu que l'Amodiant peut
conserver les documents et Supports contenant, reflétant, intégrant
ou fondés sur les Informations Confidentielles dans la mesure requise
par la loi ou par toute autorité Souvernementale ou réglementaire,
ainsi que les procès-verbaux de toute réunion de ses organes sociaux,
et tout document de travail incorporant des Informations
Confidentielles.

Lorsque les systèmes informatiques réalisent une Sauvegarde
électronique automatique de données empêchant la destruction des
Informations Confidentielles contenues dans ces systèmes
informatiques sans les endommager, toute Partie est autorisée, sous
réserve d'une notification préalable à l'autre Partie, à conserver
lesdites Informations Confidentielles pour une durée égale à celle
durant laquelle les données informatiques sont habituellement
Sauvegardées.
Toutes les Informations Confidentielles qui ne sont pas restituées ou
détruites restent soumises aux Stipulations du présent article 16.1.
16.1.6. Durée des obligations de confidentialité
Les obligations contenues dans le présent article 16.1 expireront au terme
d'une période de vingt-quatre (24) mois à compter de la Date d'Expiration
de l'Amodiation sous réserve que cette expiration soit sans préjudice de
toute obligation continue des Parties de préserver le caractère confidentiel
de toute information dès lors que cette obligation est imposée par la loi.
16.2. Divisibilité
Il est convenu que la non-validité, l'inopposabilité, l'illégalité, l'inefficacité ou
l'impossibilité de mettre en œuvre une Stipulation du présent Contrat
d'Amodiation n'affectera aucunement la validité, l'opposabilité,

l'efficacité et la mise en œuvre de ses autres Stipulations, qui continueront di
Page 21 ur 36 {
Contrat d'emcdiation n° 1975/7955/56/6C/20è1

Pour l'AMODIANT :
LA GENERALE DES CARRIERES ET DES MINES 5.4.
À l'attention du Directeur Général
419, boulevard Kamanyola
B.P. 450 - Lubumbashi
République Démocratique du Congo
Pour l'AMODIATAIRE :
CONGO MOON MINING SARL
À l'attention de Monsieur le Gérant
444, avenue des Chutes
Q/Makutano
Commune Lubumbashi
Ville de Lubumbashi
Province du Haut-Katanga

16.5.2. Les notifications el/ou autres Communications seront valables et seront

Page 22 sur 36
Contrat d'amodiatior, n° 1975/7955/5G/Gc/2021

16.5.3. Tout changement d'adresse sera notifié par écrit à l'autre Partie au
moins dix (10) Jours Ouvrables avant son effectivité.
16.6. Langue
16.6.1. Tout document ou Communication adressé par les Parties au titre du, ou
Concernant le présent Contrat d'Amodiation, devra être en français :
16.6.2. Le présent Contrat d'Amodiation a été Signé en version française.

Article 17. DROIT APPLICABLE

Le présent Contrat d'Amodiation sera interprété conformément au droit de la République
Démocratique du Congo, par lequel il est régi.

Article 18. REG IT DES DIFFER

18.1. Accord Amiable

18.1.1. En cas de litige ou de différend entre les Parties né du présent Contrat
d'Amodiation ou en relation avec celui-ci, les Parties concernées s'engagent,
avant d'instituer toute procédure arbitrale, et sauf urgence, à se rencontrer
pour tenter de parvenir à un règlement à l'amiable.

18.12. À cet effet, les Parties se renconlreront dans les quinze (15) Jours
Ouvrables de l'invitation à une telle rencontre adressée par la Partie la plus
diligente. Si le litige ou le différend n'est pas l'objet d'un règlement amiable
dans les quinze (15) Jours Ouvrables de la réunion, toute Partie peut le
Soumettre à l'arbitrage.

18.2. Arbitrage

18.2.1. Tous différends ou litiges découlant du présent Contrat d'Amodiation ou en
relation avec celui-ci seront tranchés selon le règlement d'arbitrage du
Centre National d'Arbitrage, de Conciliation et de Médiation, « CENACOM »
en sigle, institué auprès de la Fédération des Entreprises du Congo, (FEC) en
sigle, par (3) arbitres siégeant à Kinshasa (RDC) et désignés conformément à
ce règlement et statuant selon le droit de la République Démocratique du
Congo. La langue de l'arbitrage sera le français.

18.2.2. Les Parties devront exécuter immédiatement la décision du tribunal arbitral
et renoncer à tout droit d'appel dans la mesure où les Parties ont le droit à
cette renonciation. L'approbation de ladite décision aux fins d'exequatur peut
être demandée par chaque Partie devant n'importe quelle juridiction
compétente.

18.3. Renonciation à l'inmunité
Les Parties renoncent par les présentes de manière irrévocable et
inconditionnelle à toute demande ou droit à l'immunité, y compris l'immunité

Souveraine qui peut être applicable actuellement ou à l'avenir au titre des

Page 23 sur 36
Contrai d'amodiation n° 1975/7955/5G/GC/2021

procédures et des mesures d'exécution engagées à leur encontre où à l'encontre
de leurs actifs, et en particulier chaque Partie accepte :
(a) chaque action intentée à son encontre ou à celle de ses actifs devant
toute juridiction en application du présent Contrat d'Amodiation, et
(b) les mesures d'exécution, y compris toutes sortes de mesures provisoires
ou conservatoires (que ce soit avant ou après une sentence ou un
Jugement), demandées à son encontre ou à celle de ses actifs, tels que
tous biens, revenus et créances, dus par tout débiteur.

18.4. TInvalidité/Indépendance des Clauses

n'est pas possible, la Stipulation affectée sera réputée ne pas faire partie du
présent Contrat d'Amodiation, et la légalité, la validité et le caractère opposable
des autres stipulations n'en Seront pas affectés.

Article 19. R "ENREGIS T ‘AMODIATI

Article 20. ENTREE EN VIGUEUR ET DUREE

Le présent Contrat entre en vigueur à la date de sa Signature par les Parties pour une
durée de 15 ans renouvelable une fois par tacite reconduction pour la même durée.

EN FOI DE QUOI, les Parties ont signé à Lubumbashi, le présent Contrat, le
2.6.A001..2021 en quatre exemplaires originaux, chacune des Parties reconnaissant
en avoir retenu un, le troisième étant réservé au Cadastre Minier et le dernier au Ministre
des Mines.

Page 24 sur 36
Contrat d'amodiation n° 1975/7955/56/GC/2021

Pour LA

LS
LEE | 7 .
Î AMBWE NÉS KABONCO p-H Albert YUiG rs

Pour CONGO ON MINING SARL

GENERALE DES CARRIERES ET DES it à

LUMBU KIRONGOZI Papy
Gérant

Page 25 sur 36
Contraï d'amodiation n° 1975/7955/S6/6C/2021
ANNEXE 1 AU CONTRAT D'MAODIATION Ne 1975/7955/5G/Gc/2021
CERTIFICAT D'EXPLOITATION

Page 26 sur 36
Ccntret d'emodiation n° 1975/7955/5€/6C/2021

ANNEXE 1 AU CONTRAT D'AMODIATION N°
AVEC CONGO MO0

1975/7955/SG/Gc/2021
N
CROQUIS ET COORDONNEES GEOGRAPHIQUES

DEUX CARRES RETIRES À CONGO MOON
PE 2351 GECAMINES

L10°39'30"s

26°46'30"E

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Référence : WGS-84

Page 27 sur 36

Contret d'amodiation n° 1975/7955/SG/GC/2021 rK
ANNEXE 2 AVENANT N° 1 AU CONTRAT DE RECHERCHE N°
AVEC CONGO MOON
CROQUIS ET COORDONNEES GEOGRAPHIQUES
PE 2351 GECAMINES

1803/7118/SG/Gc/2019

8 carrés

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Référence : WGS-84

Page 28 sur 36
Contrat d'amodiation n° 1975/7955/5G/GC/2021

ANNEXE 3 AVENANT N°1 AU CONTRAT DE RECHERCHE

N° 1803/7118/SG/Gc/201
AVEC CONGO MOON
CROQUIS ET COORDONNEES GEOGRAPHIQUES

HUIT CARRES ATTRIBUES À CONGO MOON
PE 2351 GECAMINES

10°40'00"s

26°45'30"E
Substance demandée : Cu-Co
ACCOmpagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn,

Ba, S, As, Ge

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe,

Mn, Ba, S, As, Ge

Réf, WGS 84

Page 29 sur 36
Contrat d'amodiation n° 19/2//9bb/56/6c/201

ANNEXE 4 À L'AVENANT AU CONTRAT DE RECHERCHE N°

1803/7118/SG/GC/2019
AVEC CONGO MOON

CROQUIS ET COORDONNEES GEOGRAPHIQUES

10*40'00"s

G F

[imite du PE 2351 (100% Gécamines SA) EG carrés poursuite Contrat de Recherche

n° 1803/7118/SG/Gc/2019 CONGO
MOON

2 carrés à amodier pour CONGO MOON

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba,

S, As, Ge

Réf, WGS 84

7"
Page 30 sur 36
Contrat d'amodiation n° 1975/7955/SG/6C/2021

/l

Se
Es
ANNEXE 5 AU CONTRAT DE RECHERCHE N° 1803/7118/5G/Gc/2019

AVEC CONGO MOON
CROQUIS ET COORDONNEES GEOGRAPHIQUES

SITUATION INITIALE

PE 2351 GECAMINES

10*40/00"s

G FE

BB 10 carrés conGo moon

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Réf, WGS 84
” 1
Li
F4
Page 31 sur 36 ; # À
Contrat d'amodiation n° 1975/7955/56/GC/2021 À |
WA
ANNEXE 6 AVENANT N° 1 AU CONTRAT DE RECHERCHE N° 1803/7118/SG/GC/2019
AVEC CONGO MOON
CROQUIS ET COORDONNEES GEOGRAPHIQUES
SITUATION MISE A JOUR
PE 2351 GECAMINES

10*4000"s

26*4000"E

[Mis carrés conco moon

I? carrés retirés de coN6o MooN
A
Œ
F

174 carrés

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Page 32 sur 36
Contrat d'amodiation n° 1975/7955/SG/GC/2021

ANNEXE 7 AVENANT N°

1 AU CONTRAT DE RECHERCHE N° 1803/7118/SG/Gc/2019
AVEC CONGO MOON
CROQUIS ET COORDONNEES GEOGRAPHIQUES
PE 2351 GECAMINES

10°40'00"s

SOMMETS

(EE

Substance demandée : Cu-Co
Accompagnateurs :

AU, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Page 33 sur 36 / “É
Contrat d'amodiation n° 1975/7955/SG/GC/2021
ANNEXE AU CONTRAT DE RECHERCHE N° 1803/7118/SG/GC/2019
AVEC CONGO MOON
CROQUIS ET COORDONNEES GEOGRAPHIQUES
DEUX CARRES RETIRES À CONGO MOON
PE 2351 GECAMINES

2"

10°39'00"s
1

26*46'30"E

LONGITUDE LATITUDE

SOMMETS

1'

2 carrés

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Page 34 sur 36
Contraï d'amodiation n° 1975/7955/5G/GC/2021

ANNEXE 3 AU CONTRAT N° 1975/7955/56/GC/2021
CONTENU "ETU AISABILITI

L'Etude de Faisabilité signifie les études effectuées et financées par l'Amodiataire qui
feront l'objet d'un rapport écrit détaillé, évaluant le potentiel commercial d'un ou des
gîtes minéralisé(s), sélectionné(s) par l'Amodiataire, Situé(s) dans le périmètre couvert par
le Permis Amodié et visant à établir si sa dimension et ses teneurs justifient l'exploitation
d'une mine et la production commerciale de la manière normalement requise par les
institutions internationales. L'Etude de Faisabilité contiendra, par conséquent, au moins les
informations suivantes :

ï)
ï)

iii)
iv)
v)
vi)
vii)
vit)
ix)

x)

xi)

une description du ou des gisement (s) qui sera (seront) mis en production,
l'estimation des réserves de minerais pouvant être récupérées et l'estimation de
la composition et du contenu de celles-ci,

la procédure proposée pour le développement, les Opérations et le transport,

les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation,

la qualité des produits finis et produits intermédiaires à détailler et les
descriptions du marché de tous les produits soit intermédiaires, soit sous-
produits, soit finis,

la nature, l'importance et la description des Installations dont l'acquisition est
proposée, des Installations de concentration et de traitement métallurgique si la
taille, l'étendue et la localisation du gisement le justifient,

les frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer toutes les
structures, machines et équipements nécessaires pour les Installations proposées,
Y compris un calendrier de ces Dépenses,

toutes les études nécessaires d'impact des opérations sur l'environnement et
leurs coûts,

l'époque à laquelle il est proposé que le gisement soit mis en production
commerciale,

toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisement de taille et de qualité suffisantes pour
justifier le développement d'une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y compris
ce qui concerne les frais de financement et de rapatriement du capital et des
bénéfices,

les besoins en fonds de roulement pour les premiers mois d'exploitation du ou des
gisement(s) jusqu'à l'encaissement des premières recettes de commercialisation,

Page 35 sur 36
Conirat d'amodiation n° 1975/7955/56/GC/2021 Com?

Xi) des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l'hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle, les
Schémas de traitement métallurgique et les descriptions des Installations,
l'approvisionnement et la distribution d'électricité, la localisation de
l'infrastructure du Projet, la main-d'œuvre et le personnel, l'impact sur
l'environnement social (développement d'écoles, routes, hôpitaux, centres de
loisirs et culturels, activités agricoles, etc), les voies d'importation et
d'exportation et les procédures de commercialisation,

iii) l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée de vie économique du Projet,

iv) les sources de financement sur le marché international,

XV) la période de financement initial et le début de l'autofinancement.

Page 36 sur 36
Contrat d'amodiation n° 1975/7955/SC/GC/2021

